Citation Nr: 1101346	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  03-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In that rating decision, the RO denied the 
Veteran's claim for SMC based on the need for regular aid and 
attendance or being housebound.

This case was the subject of a Board remand dated in March 2006, 
in which the Board requested further development relevant to the 
matter of entitlement to SMC based on the need for regular aid 
and attendance or being housebound.  In a rating decision dated 
in August 2006, the RO granted entitlement to SMC at the 
housebound rate due to service-connected disability, effective 
January 2006.  However, the Veteran has continued his appeal for 
SMC at the higher rate that would be warranted based on the need 
for regular aid and attendance due to service-connected 
disability.

Although the issue of entitlement to service connection for 
disability of the upper extremities, claimed as due to extensive 
degenerative joint disease, was raised by the Veteran in a 
statement dated March 2002, that issue was not adjudicated by the 
RO.  The Board found in January 2009 that the Veteran's 
disability of the upper extremities may be a significant factor 
in the Veteran's need for regular aid and attendance.  As such, 
adjudication of the Veteran's claim for entitlement to service 
connection for disability of the upper extremities, claimed as 
due to extensive degenerative joint disease, was found to be 
inextricably intertwined with the appealed issue of entitlement 
to service connection for SMC based on the need for regular aid 
and attendance.  The Board remanded that issue, noting that this 
additional claim must be developed and adjudicated prior to 
resolution of the Veteran's SMC claim on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180,183 (1991) (pending issues 
"inextricably intertwined" with an issue certified for appeal are 
to be adjudicated prior to appellate review).  

However, and as explained in further detail below, the RO failed 
to adjudicate this issue as mandated by the Board's January 2009 
remand.  As such, this issue must once again be referred back to 
the RO for proper development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is currently in receipt of SMC based on housebound 
status due to service-connected disability.  He seeks entitlement 
to a higher rate of SMC, based on the need for regular aid and 
attendance due to service-connected disability.  See 38 U.S.C.A. 
§§ 1114(l) (SMC based on need for aid and attendance) and 1114(s) 
(SMC based on being housebound, but at a lower rate than if the 
more stringent criteria of U.S.C.A. § 1114(l) are met).  

Under 38 U.S.C.A. § 1114(l), SMC is payable at the higher rate if 
as the result of service-connected disability, the Veteran has an 
anatomical loss or loss of use of both feet, or of one hand and 
one foot; has blindness in both eyes with visual acuity of 5/200 
or less; is permanently bedridden; or is so helpless as to be in 
need of regular aid and attendance of another person.  See 38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

In March 2002, the Veteran indicated in support of his claim for 
SMC that he had advanced degenerative joint disease (DJD) with 
upper extremity involvement.  As reflected in a letter dated in 
March 2003, the RO construed this in part as a claim for service 
connection for advanced degenerative joint disease with upper 
extremity involvement.  In its March 2006 Board remand of this 
matter, the Board requested that the RO develop and adjudicate 
the numerous claims raised in the Veteran's March 2002 statement, 
and referred the RO to its March 2003 letter to the Veteran.  
Unfortunately, however, the matter of entitlement to service 
connection for disability of the upper extremities remained 
unadjudicated.   

A November 2006 VA aid and attendance examination report 
indicated that the Veteran was wheelchair-bound, bedridden, and 
in need of aid and attendance.  The examiner specifically found 
that the Veteran was unable to perform the self-care skill of 
feeding himself.  He also found the Veteran to have marked 
difficulty with dressing and undressing, bathing, toileting, and 
self-grooming.  The Veteran's functional impairments were found 
to be permanent.  The Veteran's service-connected psychiatric 
disability, currently rated as 100 percent disabling, was not 
considered in making these determinations.  The reason that the 
Veteran is not able to feed himself is not entirely clear from 
the November 2006 VA examination report.  The examiner did state 
that the Veteran had ataxia of the upper limbs, needed help to 
prevent spilling of liquids, and used a straw for liquids.  See 
VA examination report, November 2006.

The Board found in its January 2009 remand that the Veteran's 
disability of the upper extremities may be a significant factor 
in the Veteran's need for regular aid and attendance.  As such, 
adjudication of the Veteran's claim for entitlement to service 
connection for disability of the upper extremities, claimed as 
due to extensive DJD, was found to be inextricably intertwined 
with the appealed issue of entitlement to service connection for 
SMC based on the need for regular aid and attendance.  Thus, the 
Board remanded that issue, noting that this additional claim must 
be developed and adjudicated prior to resolution of the Veteran's 
SMC claim on appeal.  See Harris v. Derwinski.

Although the Veteran was afforded an additional VA examination, 
in accordance with the January 2009 Board remand, the issue of 
entitlement to service connection for disability of the upper 
extremities, claimed as due to extensive DJD, was not 
adjudicated, and remains unadjudicated.  

Following a VA examination in April 2009, the examiner concluded 
that the Veteran is in need of aid and assistance from another 
person as a result of several disorders, to include toxic 
neuropathy from alcohol abuse, stress fractures as shown in a 
bone scan, and chronic osteoporosis.  Because these issues were 
not service-connected at the time of the examination, the 
examiner opined that the Veteran does have such significant 
disabilities as to be in need of regular aid and attendance from 
his nonservice-connected disorders.  See VA examination report, 
April 2009. 

As such, although a comprehensive VA examination was provided, 
the RO failed to comply with the directives of the Board's 
January 2009 remand because the issue of entitlement to service 
connection for disability of the upper extremities, claimed as 
due to extensive DJD, was not adjudicated prior to that 
examination.  If remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand 
by the Board confers on the appellant, as a matter of law, a 
right to compliance with the remand instructions).  Since the 
development sought by the Board in this case has not been 
properly completed, another remand is now required.  38 C.F.R. § 
19.9 (2010) (if any action is essential for a proper appellate 
decision, a Veterans Law Judge shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken).

Further, in the Appellant's Post-Remand Brief, dated October 21, 
2010, the Veteran's representative raised additional issues that 
are inextricably intertwined with the issue before the Board and 
which have not been adjudicated by the RO.  See Harris, supra.  
He has therefore, requested that the Board remand this case for 
development of those issues.  The following issues were raised:  
(1) entitlement to service connection for a bone disorder due to 
radiation treatment as secondary to service-connected prostate 
cancer; (2) entitlement to service connection for an unhealed 
fracture of the left tibia; (3) entitlement to compensation for 
loss of use of the left leg due to an inability to propel and 
balance; and (4) entitlement to service connection for residuals 
of alcohol abuse and nicotine dependence, as secondary to 
service-connected posttraumatic stress disorder (PTSD).  As is 
appears that resolution of such issues will have a bearing on the 
Veteran's entitlement to SMC in this case, such issues including 
the issue of entitlement to service connection for disability of 
the upper extremities, claimed as due to extensive degenerative 
joint disease, must be addressed by the RO in the first instance.  


Here, deficiencies in prior VA examinations preclude the Board 
from rendering a decision at this time.  The November 2006 VA aid 
and attendance examination report did not contain sufficient 
findings to distinguish the level of impairment due to service-
connected psychiatric and physical disability, as opposed to 
impairment attributable to nonservice-connected disabilities.  
See 38 U.S.C.A. § 5103A(d).  Further, the April 2009 VA 
examination, although very comprehensive, was conducted prior to 
adjudication of the issues noted above.  As such, it is unclear 
whether the Veteran's disorders which necessitate regular aid and 
attendance are subject to service connection.

Following the proper development and adjudication of each 
raised issue, to include entitlement to service connection 
for DJD, as well as the other raised issues set forth 
above, the RO should refer the case to the September 2009 
VA examiner for a supplemental opinion for the purpose of 
determining whether the Veteran is in need of regular aid and 
attendance due to service-connected disabilities.  See 38 
U.S.C.A. § 1114(l).  If the examiner indicates that an opinion 
cannot be provided without reexamination of the Veteran, one 
should be afforded him.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After ensuring that all notification and 
development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and satisfied 
with respect to the newly raised issues,  
adjudicate the issues of (1) entitlement to 
service connection for disability of the 
upper extremities, claimed as due to 
extensive degenerative joint disease, (2) 
entitlement to service connection for a bone 
disorder due to radiation treatment as 
secondary to service-connected prostate 
cancer, (3) entitlement to service connection 
for an unhealed fracture of the left tibia, 
(4) entitlement to compensation for loss of 
use of the left leg due to an inability to 
propel and balance, and (5) entitlement to 
service connection for residuals of alcohol 
abuse and nicotine dependence, as secondary 
to service-connected posttraumatic stress 
disorder (PTSD).  The Veteran and his 
accredited representative should be informed 
in writing of the resulting decision and 
associated appellate rights.  These issues 
are not on appeal unless there is a notice of 
disagreement and a substantive appeal as to 
each issue.

2.  After adjudication of the issues of 
(1) entitlement to service connection 
for disability of the upper extremities, 
claimed as due to extensive degenerative 
joint disease, (2) entitlement to 
service connection for a bone disorder 
due to radiation treatment as secondary 
to service-connected prostate cancer, 
(3) entitlement to service connection 
for an unhealed fracture of the left 
tibia, (4) entitlement to compensation 
for loss of use of the left leg due to 
an inability to propel and balance, and 
(5) entitlement to service connection 
for residuals of alcohol abuse and 
nicotine dependence, as secondary to 
service-connected posttraumatic stress 
disorder (PTSD), refer the case to the 
September 2009 VA examiner for a supplemental 
opinion.  If he is unavailable or indicates 
that a supplemental opinion cannot be 
rendered without examination of the Veteran, 
schedule the Veteran for VA aid and 
attendance examination with an appropriate 
specialist.

Send the claims files to the examiner for 
review.  The clinician should indicate that 
the claims file was reviewed.

The examination report should include a 
specific medical opinion as to whether the 
Veteran has 1) anatomical loss or loss of use 
of both feet; or 2) anatomical loss or loss 
of use one hand and one foot; or 3) is blind 
in both eyes, with 5/200 visual acuity or 
less, or 4) is permanently bedridden, or 5) 
has such significant disabilities as to be in 
need of regular aid and attendance.

For any of the above conditions found, 
the examiner should additionally provide 
an opinion as to whether this level of 
impairment would exist as a result of 
service-connected disability, as 
considered apart from impairment due to 
nonservice-connected disorders.  The 
examiner should consider impairment due to 
service-connected psychiatric and physical 
disabilities in making his determination.

The examiner is requested to provide a 
complete rationale for his or her opinions, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.

If any requested determination cannot be made 
without resort to mere conjecture or pure 
speculation, the examiner should so state and 
provide a rationale for such a finding.

3.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


